DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 18-31 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection.  
With respect to the last office action, Applicant discusses the claim limitations, the prior arts of record (PARs or DELAUNAY et al (2014/0208374) in view of HE et al (20140010282)), the office action and further argues that the PARs do not meet the claims limitations (see Applicant’s Remarks).
In response, Examiner notes Applicant’s arguments, however the PARs still meet the claims limitation for these reasons: DELAUNAY, discloses a distribution system that forms a gateway between a WAN and the metropolitan area network and temporarily stores of segments and delivers the segments upon request from clients, which also depends on connection properties ([0023-0024]), BUT appears silent as to the retention period for the at least one segmented profile stored in the memory being as a function of the segmentation protocol of the at least one segmented profile and depending on a probability that the at least one segmented profile will again be requested by another receiving terminal. However, in the same field of endeavor, HE discloses power aware video decoding and streaming and further discloses where the retention period for the at least one segmented profile stored in the memory being determined as a function of the segmentation protocol of the at least one segmented profile and depending on a probability within the period that the at least one segmented profile will again be requested by another receiving terminal (see figs.1-13, [0034-0035], [0046-0048], [0051-0055], [0070-0074] and 0151-0161]), uses push video system (dynamically loading client and dynamically controlling buffering or caching of content or streams segmentations of fragmentations) and runs specific functions that controls, bitrate, resolution, stream switch, bandwidth adaption, etc., based on current conditions (period(s)) to meet types client complex rendering capabilities including rendering specific content for some types of clients, as discussed below. Hence the PARs still meet the claims limitations. This office action is non-Final.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

6.	As to claim 26, the claims limitations recite: “…demultiplexing module…”, “decoding module”, “encoding module”, “a processing unit”, “…communication module“, etc., has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module”,  “unit” coupled with functional language “arranged to…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: figs.1+, [0059-65], [0072]+, Distribution platform comprising “a communication module”, “demultiplexing module”, “processing unit”, etc., .  

7.	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 18-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over DELAUNAY et al (2014/0208374) in view of HE et al (20140010282).
	As to claim 1, DELAUNAY discloses method and apparatus for adaptive transcoding of multimedia stream and further discloses a method implemented by computer means, in a metropolitan area network (fig.1 and [0037-0039]), for processing a multimedia content previously digitally encoded into an audio-video stream and transmitted from a distribution platform for the purposes of on-demand transmission to a plurality of receiving terminals, the method comprising the following steps acts of:
         Applying a demultiplexing function to the audio-video stream (fig.1 and [0039]), said function being arranged to generate at least one group of data streams ([0025-0027] and [0039-0043]), note the incoming content stream is separated into audio, video, text/description components, segmentations or chunks: sets of chunks for various formats: NTSC, PAL, HD, SD, etc.
	Decoding the data streams of the at least one group of data streams (fig.1, [0034] and [0039]), note decoded to generate a plurality of sets of segments or plurality sets chunks of various formats: NTSC, PAL, HD, SD, etc.  
	Applying a transformation to each decoded data stream of the at least one group of data streams ([0014-0015], [0025-0027], [0031-0033] and [0039-0043]), transcoding or encoding set(s) of chunks: versions of streams with different bit rates; quality level, etc., specific at least group(s); including processing during playing back as to switching between devices, to vary qualities as desired based on network varying network connections, during consumptions of the video/audio, video, audio, announcement, playlist, etc. chunks
              Encoding each data stream of the at least one group of data streams consecutively to the act of applying the transformation, the encoded data streams being profiles ([0014-0015], [0024-0027], [0030-0034] and [0038-0041]), note processes set of chunks: NTSC, PAL, HD, SD, etc., each with respective profile: quality levels and other properties for storage; generates one or more consecutive chunks of the beginning of the streaming content in advance for the various formats and further associates a variant playlist of sets of chunks the various formats and encodes, the variant playlist in sequence including adjusting the bit rate for the subsequent chunks during the processing of the set(s) of chunks, e.g., group sets of chunks, encoding in sequence the sets of chunks as indicated within the playlist, to the respective formats; processing during playing back, switching between devices, to vary qualities as desired based on network varying network connections, during consumptions of the video/audio, video, audio, announcement, playlist, etc. chunks.
           Segmenting each profile according to multiple segmentation protocol; an HTTP Adaptive Streaming type of protocol the step of segmenting each profile being perform after the step of encoding each data stream of the at least one group of data stream ([0038- a protocol like HTTP adaptive streaming is preference, streaming using different protocol types for the different player, client, terminal, etc., with playing capability of playing a video in different qualities depending on its capabilities and networking conditions ([0038] storing segmented profiles in a memory (file storage) coupled to the packager “Server” (fig.1, [0014-0015], [0025-0027], [0031-0033] and [0039-0043]), the method further comprising, only in response to a request issued by a receiving terminal among the plurality of receiving terminals ([0014-0018] and [0021-0027], processes set of chunks: NTSC, PAL, HD, SD, etc., each with respective profile: quality levels and other properties for storage; Clients request for streaming content via announcement of sets of chunks, from a plurality of devices and may switch devices as desired to receive set(s) of chunks), the following steps acts of:
           Selecting, on the basis of the request, at least one segmented profile of the stored segmented profiles, Transmitting the selected segmented profile to the receiving terminal that issued the request ([0017-0018], [0022-0027], [0031-0033] and [0039-0043]), the streams are announced using set of descriptor elements for representations, the announcement describes only a piece of corresponding content stream to enable selection of a desired content stream and the announcement are periodically renewed; for each requested set of chunks, the device decides, which bit-rate, quality, resolution, format, etc. is appropriate, with regard to the network connection’s properties, capabilities, etc. 
	DELAUNAY, discloses a distribution system that forms a gateway between a WAN and the metropolitan area network and temporarily stores of segments and delivers the segments upon request from clients, which also depends on connection properties ([0023-0024]), BUT appears silent as to the retention period for the at least one segmented profile stored in the memory being determined as a function of the segmentation protocol of the at least one segmented profile and depending on a probability that the at least one segmented profile will again be requested by another receiving terminal.
	However, in the same field of endeavor, HE discloses power aware video decoding and streaming and further discloses where the retention period for the at least one segmented profile stored in the memory being determined as a function of the segmentation protocol of the at least one segmented profile and depending on a probability within the period that the at least one segmented profile will again be requested by another receiving terminal (figs.1-13, [0034-0035], [0046-0048], [0051-0055], [0070-0074] and 0151-0161]), uses push video system (dynamically loading client and dynamically controlling buffering or caching of content or streams segmentations of fragmentations) and runs specific functions that controls, bitrate, resolution, stream switch, bandwidth adaption, etc., based on current conditions (period(s)) to meet types client complex rendering capabilities including rendering specific content for some types of clients. 
	Hence it would have been obvious before the effective filing date of the claimed invention to one or ordinary skill in the art to incorporate the teaching of HE into the system of DELAUNAY to efficiently cache segments and manage the segments accordingly based on requests 
	As to claim 19, DELAUNAY further discloses wherein the demultiplexing function is adapted to generate a first group of video data streams, a second group of audio data streams, and a third group of text and/or closed-caption data streams ([0023-0027], [0031-0033] and [0039-0043]), note separated into video, audio, set(s) of announcement/playlist, etc. components to specific format or group, the announcement are pieces of descriptive elements and further generates playlist with symbolic URLs, note remarks in claim 18. 
              As to claims 20-21, DELAUNAY further discloses wherein a manifest containing data representative of the segmented profiles is produced in parallel with or subsequent to the step act of segmenting the profiles and where at least a portion of the manifest produced is transmitted to at least a portion of the plurality of receiving terminals ([0017-0018], [0022-0027], [0031-0033] and [0039-0043]), client selects a specific announcement and for each requested set of chunks, the device decides, which bit-rate, quality, resolution, format, etc. is appropriate, with regard to the network connection’s properties, capabilities, etc. note remarks in claim 18.
As to claims 22-23, DELAUNAY further discloses the application of an additional transformation to at least one segmented profile, including filtering and/or compressing the at least one segmented profile ([0031-0033] and [0039-0043]), note remarks in claim 18.
             As to claim 24, DELAUNAY further discloses wherein in response to a request subsequent to the first and issued by a second receiving terminal among the plurality of receiving terminals, at least one 
	As to claim 25, the claimed “A non-transitory A computer-readable medium storing a code of a computer program…” is composed of the same structural elements that were discussed with respect to claim 18.
	As to claim 26, the claimed “A system…” is composed of the same structural elements that were discussed with respect to claim 18.
	Claim 27 is met as previously discussed in claim 18
	Claims 28-29 are met as previously discussed in claims 22-23.
	Claims 30-31 are met as previously discussed in claim 18.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                      



ANNAN Q. SHANG